DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response of April 8, 2022, to the non-final action mailed June 24, 2021, has been entered. Claim 1 has been amended, claims 2-8, 17, and 19-24 have been cancelled, and no claim has been newly added.  Accordingly, claims 1, 9-16, 18, and 25 are pending and under current examination.
Withdrawn Claim Rejections - 35 USC § 112

	Claim 7 was rejected in the previous Office action mailed June 24, 2021, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant).  Applicants’ cancellation of claim 7 renders the rejection moot.  Accordingly, the rejection is hereby withdrawn. 

Withdrawn Claim Rejections - 35 USC § 102
	Claims 1, 9-12, 14, 15, 20 and 25 were rejected in the previous Office action mailed June 24, 2021, under 35 U.S.C. 102(a)(2)] as being anticipated by Annis et al. (Pub. No. WO 2004/001128; Pub. Date. Dec. 31, 2003).   Applicants’ amendment to claim 1 renders the rejection moot.  Applicant has amended claim 1 to include limitation wherein the blocking agent comprises potassium citrate monohydrate.  This particular blocking agent is not taught by Annis.  Accordingly, the rejection is hereby withdrawn.  The claims are subject to new grounds of rejection as set forth below.  
Withdrawn Claim Rejections - 35 USC § 103

	Claims 2-4 were rejected in the previous Office action mailed June 24, 2021, under 35 U.S.C. 103 as being unpatentable over Annis et al. (Pub. No. WO 2004/001128; Pub. Date. Dec. 31, 2003).as applied to claim 1 above, and further in view of Tricca et al. (Patent No.: US 8,632,636; Date of Patent Jan. 21, 2014).  Applicants’ cancellation of claims 2-4 renders the rejection moot.  Accordingly, the rejection is hereby withdrawn. 

	Claims 5-7 were rejected in the previous Office action mailed June 24, 2021, under 35 U.S.C. 103 as being unpatentable over Annis et al. (Pub. No. WO 2004/001128; Pub. Date. Dec. 31, 2003) as applied to claim 1 above, and further in view of Roe et al. (Patent No.: 5,643,588; Date of Patent: Ju. 1, 1997).  Applicants’ cancellation of claims 5-7 renders the rejection moot.  Accordingly, the rejection is hereby withdrawn.

	Claims 5, 6, and 8 were rejected in the previous Office action mailed June 24, 2021, under 35 U.S.C. 103 as being unpatentable over Annis et al. (Pub. No. WO 2004/001128; Pub. Date. Dec. 31, 2003) as applied to claim 1 above, and further in view of Baker (Pub. No.: US 2012/0144611; Pub. Date: Jun. 14, 2012).  Applicants’ cancellation of claims 5, 6, and 8 renders the rejection moot.  Accordingly, the rejection is hereby withdrawn.

Response and New Claim Rejections - 35 USC § 103
	Applicant’s claim amendments have necessitated the following new ground of rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 9-16, 18, and 25 are newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Annis et al. (Pub. No. WO 2004/001128; Pub. Date. Dec. 31, 2003) and Tricca et al. (Patent No.: US 8,632,636; Date of Patent Jan. 21, 2014).
	The amended claims recite a nonwoven material, comprising: cellulose fibers; a solution comprising a sanitizing agent comprising a quaternary ammonium compound; and a carrier composition comprising a binder and a blocking agent, wherein the binder is present in the nonwoven material in an amount of from about 2 wt-% to about 30 wt-% and the blocking agent is present in the nonwoven material in an amount of from about 0.1 wt-% to about 10 wt-%; wherein the blocking agent comprises potassium citrate
monohydrate and wherein the nonwoven material has a quat depletion of at least about 40% as compared to an initial amount of the quaternary ammonium compound in the solution before the solution is applied to the nonwoven material.

	Regarding claims 1, 9-12, 14, 15, and 25, Annis discloses a composition comprising nonwoven nonwoven fibrous web (tittle and abstract) comprising cellulose material (page 5 lines  6-10), a binder (page 8 lines12-15) such as the cationic binder polyamide epichlorohydrin KYMENE found in an amount from .4%, .8%, 1.2%, 1.8%, and 2.4% based on the weight of the cellulose portion.(page 11, lines 3-8) , and a chemical blocking material in an amount greater than 2% (page 8 lines21-22 and page 9 lines 20-25), wherein the  fiber is composed of 20 % 8 mm x 1.5 denier viscose rayon fiber, 10 % Celbond T-105 Y2" x 3.0 denier bicomponent fiber, 5% 10mm x 1.5 dpf polyester fiber and a blend of 65% wood pulp that consisted of 66% Irving northern softwood and 33% Brunswick Southern Pine. (page 10 line 32 through page 11 line 2), wherein the composition further comprises quaternary ammonium compound sanitizing agent and antimicrobial agent dimethyl benzl ammonium chloride and dimethyl ethylbenzyl ammonium chloride (page 11, lines 17-23).  Wherein the nonwoven material is two layers wherein the second phase is laid on the first phase (page 12 lines 12-15) (Example 1 and prophetic Example 1).  But Annis does not disclose the presence of potassium citrate monohydrate.
	However in the same field of endeavor of nonwoven compositions comprising cellulose fiber material (column 5 lines 9-42t), Tricca discloses wherein the nonwoven composition comprises the hydrated form of potassium citrate (column 9 lines 28-60).

	While the combination of Annis and Tricca does not specifically disclose the quat depletion of the nonwoven material, the combination of references does disclose with the same sanitizing agent in an amount that overlaps the amount in the instant specification (original claims  21-24), the claimed composition of a nonwoven material, comprising: cellulose fibers; and a carrier composition comprising a binder and the blocking agent potassium citrate monohydrate  wherein the binder is present in the nonwoven material in an amount of from about 2 wt-% to about 30 wt-% and the blocking agent is present in the nonwoven material in an amount of from about 0.1 wt-% to about 10 wt-% and the quaternary amomum blocking agent, which appears to be the same as instantly claimed, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	Regarding claims 13, 16, and 18 although the combination of Annis and Tricca does not specifically disclose the basis weight or tensile strength of the nonwoven material, the claimed composition of a nonwoven material, comprising: cellulose fibers, a quaternary ammonium  sanitizing agent, and a carrier composition comprising a binder and the blocking agent potassium citrate monohydrate, wherein the binder is present in the nonwoven material in an amount of from about 2 wt-% to about 30 wt-% and the blocking agent is present in the nonwoven material in an amount of from about 0.1 wt-% to about 10 wt-% appears to be the same as instantly claimed, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Annis et al. and Tricca et al. to include the hydrated from of potassium citrate as disclosed by Tricca in the composition comprising nonwoven fibrous web (tittle and abstract) comprising cellulose material (page 5 lines  6-10), a binder (page 8 lines12-15) and a chemical blocking material (page 8 lines21-22 and page 9 lines 20-25) for use as a wiping sheet (page 1 line 11) as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include the hydrated form of potassium citrate for its ability to act as a buffering agent as evidenced by Tricca (column 9 lines 47-60). One who would have practiced this invention would have had reasonable expectation of success because Annis had already disclosed a wipe material soaked with lotion (page 1 line 11) comprising nonwoven fibrous web (tittle and abstract) comprising cellulose material (page 5 lines 6-10), a binder (page 8 lines12-15) and a chemical blocking agent while Tricca provided guidance with respect to adding a buffer to the composition.  It would have only required routine experimentation to include potassium citrate monohydrate in the nonwoven material as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the new rejection, they are addressed as follows: 
	Applicants traverse the 103 type rejection arguing  that the Office appears to be suggesting the addition of potassium citrate into the nonwoven of Annis as opposed to a substitution.   Annis describes a nonwoven wiping material with improved quaternary salt release properties, but Annis fails to disclose potassium citrate would be a suitable blocking material.  Additionally, Annis fails to disclose any level of quat depletion.  Tricca discloses nonwoven materials designed to clean accumulated oral debris from dental appliances.  Ticca does not disclose that the chelating agent could be used as a blocking agent.  Annis describes its chemical blocking material as sufficient to lessen chemical bonding of cationic lotion components with cellulose material and nothing in Annis or Tricca disclose suitability of potassium citrate monohydrate for this function.
	Applicants’ argument have been fully considered, but not found persuasive.   As an initial matter the Action makes clear that the rejection is based upon combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  Accordingly, Applicant’s argument concerning the substitution of one blocking agent for another is misplaced.  The instant claim recites “the blocking agent comprises”, the transitional phase “comprising” is open ended (See MPEP 2111.03) and therefore additional blocking agents besides potassium citrate monohydrate can be present. One of ordinary skill in the art would be motivated to include the hydrated form of potassium citrate of Tricca into the nonwoven fiberous web comprising cellulose material of Annis for its ability to act as a buffering agent as evidenced by Tricca (column 9 lines 47-60).  Additionally,  Annis discloses that nonwover fibrous web materials  includes pH buffers (page 1 lines 9-13).  One who would have practiced this invention would have had reasonable expectation of success because Annis had already disclosed a wipe material soaked with lotion (page 1 line 11) comprising nonwoven fibrous web (tittle and abstract) comprising cellulose material (page 5 lines 6-10), a binder (page 8 lines12-15) and a chemical blocking agent while Tricca provided guidance with respect to adding a buffer to the composition.  
	With respect to Applicants argument concerning of quat depletion this has been fully considered, but not found persuasive.  While the combination of Annis and Tricca does not specifically disclose the quat depletion of the nonwoven material, the combination of references does disclose with the same sanitizing agent in an amount that overlaps the amount in the instant specification (original claims  21-24), the claimed composition of a nonwoven material, comprising: cellulose fibers; and a carrier composition comprising a binder and the blocking agent potassium citrate monohydrate  wherein the binder is present in the nonwoven material in an amount of from about 2 wt-% to about 30 wt-% and the blocking agent is present in the nonwoven material in an amount of from about 0.1 wt-% to about 10 wt-% and the quaternary amomum blocking agent, which appears to be the same as instantly claimed, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617